Bloodworth, J.
(After stating the foregoing facts.) We think the court erred in overruling the demurrer. There is in the petition nothing to show what repairs were being made by Myers, or that the repairs or the making thereof had any connection whatever with the hole through which the plaintiff fell. Paragraph 8 of the petition, quoted above, distinctly negatives any possession, custody, or control of the premises by Myers at the time of the injury or prior thereto. Before damages for personal injuries, such as are sued for in this case, can be recovered, it must appear that the person against whom damages are sought owed some legal duty to plaintiff, and that the failure, or negligent performance, of that duty resulted in the damages. Under the pleadings in this case, what duty did Myers owe to McLendon ? Certainly not to have the-hole through which the plaintiff fell protected by placing around it barriers, lights, or other things to warn him of the presence of the hole, for Myers had no possession, custody, or control of the building. There is no allegation that Myers was present at the building at the time the plaintiff received the injury, and no allegation that he knew that the measurements necessary to make the estimates would carry the plaintiff to the immediate locality of the hole through which he fell. Surely it can not be seriously insisted that the mere fact that Myers and Pierce “each severally requested petitioner to go to said premises and there make an estimate of the cost of installing a complete set of electric lights, fans, etc., through the entire building,” without more, and, so far as the petition shows, without any suggestion from the plaintiff that 'he would comply with the request, and without any knowledge on the part of Myers, that the plaintiff was complying therewith and making measurements of the building, would impose ripon Myers the duty of giving to the plaintiff any warning as to the hole through which he fell. The petition, failing to show the breach of any duty which Myers owed the plaintiff, does not set out a cause of action against Myers, and his demurrer should have been sustained.

Judgment reversed.


Broyles, P. J., and Stephens, J., concur.